                                     Case 18-19727-RAM             Doc 96             Filed 07/09/19      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   Third                                 Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Tawnya L. Rowe                                 JOINT DEBTOR:                                          CASE NO.: 18-19727-RAM
SS#: xxx-xx- 5209                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                   Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                  Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,023.66            for months   1    to 8     ;

                   2.   $3,580.00            for months   9    to 59 ;

                   3.   $12,580.00           for months 60 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                 NONE     PRO BONO
        Total Fees:             $5160.00            Total Paid:                $500.00           Balance Due:          $4660.00
        Payable             $463.75          /month (Months 1     to 8 )
        Payable             $475.00          /month (Months 9     to 10 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 case, $150.00 costs, $525.00 motion continue stay, $35.00 credit report, $950.00 motion modify

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Home Point Financial Corporation
              Address: PO Box 790309                      Arrearage/ Payoff on Petition Date     $32,659.41
                       St. Louis, MO
                                                          Arrears Payment (Cure)                         $105.91      /month (Months    1   to 8   )

         Last 4 Digits of                                 Arrears Payment (Cure)                         $197.50      /month (Months    9   to 10 )
         Account No.:                 1117
LF-31 (rev. 10/1/17)                                                        Page 1 of 3
                                        Case 18-19727-RAM                Doc 96 Filed 07/09/19
                                                                          Debtor(s): Tawnya L. Rowe
                                                                                                                     Page 2 of 3       Case number: 18-19727-RAM
                                                                Arrears Payment (Cure)                               $628.35        /month (Months 11    to 60 )
                                                                Regular Payment (Maintain)                       $1,288.25          /month (Months   1   to 8   )

                                                                Regular Payment (Maintain)                       $2,366.95          /month (Months   9   to 60 )

        Other:

         ■   Real Property                                                            Check one below for Real Property:
                       Principal Residence                                             ■     Escrow is included in the regular payments
                 ■ Other       Real Property                                                 The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         7645 Flowering Magnolia Lane, Quinton, Virginia

             Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Patriots Landing, Homeowners' Association, Inc.
              Address: c/oVonda J. Dunn, PC                     Arrearage/ Payoff on Petition Date       $5,766.45
                       240 Mustang Trail,
                                                                Arrears Payment (Cure)                               $18.70         /month (Months   1   to 8   )
                       Suite 10
                       Virginia Beach, VA                       Arrears Payment (Cure)                               $108.02        /month (Months   9   to 60 )
                       23452
                                                                Regular Payment (Maintain)                           $40.56         /month (Months   1   to 8   )
         Last 4 Digits of                                       Regular Payment (Maintain)                           $74.53         /month (Months   9   to 60 )
         Account No.:                     0176
        Other:

         ■   Real Property                                                            Check one below for Real Property:
                       Principal Residence                                                   Escrow is included in the regular payments
                 ■ Other       Real Property                                                 The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         7645 Flowering Magnolia Lane, Quinton, Virginia

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                         ■   NONE
             C. LIEN AVOIDANCE                   ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the clebtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            VW Credit Inc.                  4901                         2012 Volkswagon CT
                       1.
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■     NONE

LF-31 (rev. 10/1/17)                                                           Page 2 of 3
                                        Case 18-19727-RAM                  Doc 96 Filed 07/09/19
                                                                            Debtor(s): Tawnya L. Rowe
                                                                                                            Page 3 of 3     Case number: 18-19727-RAM
            B. INTERNAL REVENUE SERVICE:                        ■    NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE                D. OTHER:
 ■    NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $44.15           /month (Months 11          to 59 )
                       Pay        $8,144.15         /month (Months 60          to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■     If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                        NONE
                1. Name of Creditor: US Department of Education, c/oNelnet
                       Payment Address: 121 South 13th St., Suite 201, Lincoln, NE 68508
                       Last 4 Digits of Account No.:          5209
                       Basis for Separate Classification long term student loans to be paid outside chapter 13 plan
                       Payable              $0.00          /month (Months                to     )
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                                NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.       NON-STANDARD PLAN PROVISIONS                         ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                                Debtor                                                               Joint Debtor
  Tawnya L. Rowe                                                    Date                                                                    Date



  /s/ Jordan E. Bublick                               July 9, 2019
    Attorney with permission to sign on                          Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/1/17)                                                              Page 3 of 3
